Citation Nr: 0835961	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  94-14 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a disability due to 
an undiagnosed illness manifested by dizziness.

3.  Entitlement to service connection for bronchitis.

4.  Entitlement to service connection for a disability due to 
an undiagnosed illness manifested by an inability to cough up 
phlegm.

5.  Entitlement to service connection for a bilateral knee 
disability, claimed as knee pain due to an undiagnosed 
illness.

6.  Entitlement to service connection for a disability due to 
an undiagnosed illness manifested by bilateral elbow pain.

7.  Entitlement to service connection for a disability due to 
an undiagnosed illness manifested by bilateral shoulder pain.

8.  Entitlement to service connection for a disability due to 
an undiagnosed illness manifested by leg cramps.

9.  Entitlement to service connection for a disability due to 
an undiagnosed illness manifested by lethargy.

10.  Entitlement to service connection for a disability due 
to an undiagnosed illness manifested by memory loss.

11.  Entitlement to service connection for a disability due 
to an undiagnosed illness manifested by back pain.

12.  Entitlement to service connection for bilateral carpal 
tunnel syndrome, claimed as hands going to sleep with trouble 
grasping due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel




INTRODUCTION

The veteran had active service from February 1958 to February 
1961, from December 1985 to December 1986, and from November 
1990 to May 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1993 rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).

This case was previously remanded in July 1996 and January 
1999 for evidentiary development, and in August 2004, for 
procedural considerations.  

In June 2008, a hearing was held before the undersigned 
Acting Veterans Law Judge making this decision.  See 
38 U.S.C.A. § 7107(c) (West 2002).  

The issues of entitlement to service connection for 
hypertension and disability due to an undiagnosed illness 
manifested by dizziness, bilateral knee disability, claimed 
as knee pain, bilateral elbow pain, bilateral shoulder pain, 
leg cramps, lethargy and memory loss are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  At the time of the June 2008 hearing before the Board, 
the veteran withdrew his claims for service connection for 
bronchitis and disability due to an undiagnosed illness 
manifested by an inability to cough up phlegm, back pain, and 
bilateral carpal tunnel syndrome, claimed as hands going to 
sleep with trouble grasping.  

2.  The veteran's request to withdraw his appeal as to these 
claims was received by the Board prior to the promulgation of 
a decision.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issues of 
entitlement to service connection for bronchitis and 
disability due to an undiagnosed illness manifested by an 
inability to cough up phlegm, back pain, and bilateral carpal 
tunnel syndrome, claimed as hands going to sleep with trouble 
grasping have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the time of the June 2008 hearing before the Board, the 
veteran indicated his desire to withdraw from appeal his 
claims for service connection for bronchitis and disability 
due to an undiagnosed illness manifested by an inability to 
cough up phlegm, back pain, and bilateral carpal tunnel 
syndrome, claimed as hands going to sleep with trouble 
grasping.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The veteran has 
properly withdrawn his appeal as to the claims for service 
connection for bronchitis and disability due to an 
undiagnosed illness manifested by an inability to cough up 
phlegm, back pain, and bilateral carpal tunnel syndrome, 
claimed as hands going to sleep with trouble grasping and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal as to these issues and 
it is dismissed.






ORDER

The appeal as to the issues of entitlement to service 
connection for bronchitis and disability due to an 
undiagnosed illness manifested by an inability to cough up 
phlegm, back pain, and bilateral carpal tunnel syndrome, 
claimed as hands going to sleep with trouble grasping is 
dismissed.


REMAND

With respect to the remaining issues on appeal, at the time 
of the veteran's hearing before the Board in June 2008, the 
veteran identified recent pertinent private treatment he had 
received from Dr. L. S.; however, the records in the claims 
folder from this physician are not dated more recently than 
March 2004.  Therefore, while the veteran was given 30 days 
in which to provide more recent records from Dr. S. and did 
not do so, since the record reflects an address for this 
physician that was successfully used to obtain records in 
November 2004, based on the veteran's testimony, the Board 
finds that this matter should be remanded so that a request 
can be made for additional records from Dr. S. based on the 
address that is currently in the record.  See 38 C.F.R. 
§ 3.159(c)(1) (2007).  

Additionally, at the time of the hearing, the veteran's 
spouse mentioned that Dr. S. had recently referred the 
veteran to an orthopedist, thus indicating yet another 
potential source of additional records.  Consequently, while 
the case is in remand status, the veteran should be given an 
opportunity to provide the name and address of this 
orthopedist so that an effort can be made to obtain the 
records in this physician's possession.  An effort should 
also be made to obtain additional VA treatment records for 
the veteran, dated since April 2008.  

The Board would like to admonish the veteran that "[t]he duty 
to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  If the veteran 
wishes to fully develop his claim, he has a corresponding 
duty to assist by submitting requested information.  At the 
time of the hearing before the Board, he had been given 30 
days in which to provide the records being requested by this 
remand, and his failure to take action has now resulted at 
least in part in the further delay of the Board's 
consideration of the issues remaining on appeal.  

Finally, as was noted in the Board's prior remands in July 
1996 and January 1999, the veteran's claim for service 
connection for hypertension includes the assertion that while 
this condition may have pre-existed active service, he is 
still entitled to service connection based on aggravation.  
As was noted previously, the veteran had active service from 
February 1958 to February 1961, from December 1985 to 
December 1986, and from November 1990 to May 1991.  The 
service medical records from the veteran's initial period of 
active service do not reflect complaints or findings of 
elevated blood pressure or hypertension.  However, prior to 
the veteran's second period of active service, a January 1983 
Army National Guard examination reflects the veteran's report 
of having been previously rejected for military service due 
to high blood pressure.  Similarly, a February 1985 pre-
nursing school examination revealed blood pressure of 
140/100, and that the veteran reported a history of heart 
trouble, and February 1989 Army National Guard examination 
revealed a history of high or low blood pressure, and that 
the veteran was taking Corzide for his high blood pressure at 
this time.  In addition, at the time of the veteran's entry 
into his final period of active service, the veteran reported 
a history of high blood pressure, and more specifically noted 
that he had slightly elevated blood pressure that was easily 
controlled by Corzide and for which he was under treatment by 
VA.

During his final period of active service, a March 20, 1991 
entry reflects that the veteran was complaining of dizzy 
spells and had a history of high blood pressure.  Blood 
pressure at this time was 160/98, and the veteran was advised 
to increase fluid intake and restart blood pressure 
medication (patient took himself off).  He was prescribed 
Lopressor at 50 milligrams and Hydrochlorothiazide at 25 
milligrams.  The following day, the veteran's blood pressure 
was 134/90 and he was advised to continue taking his 
medication.  At the time of National Guard examination five 
days later, the diagnoses included hypertension since 1985 
for which he was prescribed Lopressor and 
Hydrochlorothiazide.  

Based on the above history, the veteran was afforded a VA 
general medical examination and opinion in May 1999.  The 
record reflects the May 1999 VA general medical examiner's 
opinion that the veteran's long-standing hypertension was 
"documented prior and occurred during service."  However, 
it is not clear from this opinion which period of service the 
examiner is referring to or whether the examiner believed 
that the veteran's hypertension was aggravated beyond its 
natural progression as a result of service.  The report from 
this examination also reflects that the examiner did not have 
access to the veteran's claims file in conjunction with this 
examination.  Consequently, based on all of the foregoing, 
the Board finds that the veteran should be furnished with a 
new examination and opinion regarding his claim for service 
connection for hypertension.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be requested to 
provide the name and address of the 
orthopedist to which he had recently 
been referred by Dr. L. S.  In the 
event that such information is 
provided, necessary steps should be 
taken to obtain those records and 
associate them with the claims folder.

2.  A request should be made to Dr. L. 
S. at 333 Whitesport Drive, Suite 201, 
Huntsville, Alabama 35801 for 
additional treatment records for the 
veteran, dated since March 2004.  Any 
records provided pursuant to this 
request should be associated with the 
claims folder.

3.  Obtain additional VA treatment 
records for the veteran, dated since 
April 2008.  

4.  Thereafter, schedule the veteran 
for an appropriate VA examination for 
his hypertension to determine the 
nature and likely etiology of this 
disorder.  The veteran's claims file 
and a copy of this remand should be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All indicated studies 
should be conducted, and all findings 
reported in detail.

The examiner must specifically render 
an opinion as to each of the following:

Whether the veteran's hypertension (1) 
had its onset during any period of 
active service or (2) was aggravated 
beyond its natural progression as a 
result of either his second period of 
active service between December 1985 
and December 1986 or his final period 
of active service, between November 
1990 and May 1991.  

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

5.  Finally, readjudicate the issues on 
appeal.  If the benefits sought on 
appeal are not granted, issue a 
supplemental statement of the case, and 
give the veteran and his representative 
an appropriate amount of time to 
respond to it.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
L. M BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


